Citation Nr: 0605265	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-16 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for denervation of the 
right foot dorsiflexors, peroneal neuropathy.

2.  Entitlement to service connection for residuals of a 
right leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to December 
1980.

By way of procedural clarification, while the claims are 
considered separately, they originate from the same injury 
and will be analyzed together.  Further, the claims were 
originally before the Board on the basis of new and material 
evidence.  By decision dated in November 2004 the Board, in 
part, reopened the claims and remanded them for further 
development.  

In the same decision, the Board denied three other issues, 
which are now on appeal to the Veterans Claims Court and the 
Board has no further jurisdiction as to those three claims.  
As to the two issues remaining now on appeal are not 
inextricably intertwined with the three issues pending before 
the Veterans Claims Court, they are now ready for 
disposition.  


FINDINGS OF FACT

1.  Medical-judgment evidence and the veteran's own 
statements indicate that he was treated for a serious right 
leg and foot disorder several years before his entrance into 
military service.

2.  In-service medical evidence shows an initial complaint 
related to the veteran's right foot and leg disorder 
approximately two months after entrance into military 
service.  Thereafter, there was only one additional complaint 
during his remaining six years of military service.

3.  No permanent increase in his pre-existing right foot and 
leg disorder is shown during active duty.

4.  The weight of the medical evidence indicates that the 
veteran's pre-existing right foot and leg disorders did not 
undergo a permanent increase in severity during military 
service.


CONCLUSIONS OF LAW

1.  Denervation of the right foot dorsiflexors, peroneal 
neuropathy, clearly and unmistakably pre-existed service and 
was not aggravated by military service; degenerative joint 
disease of the left hip was not incurred in or aggravated by 
military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1153, 5103A, 5103(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2005).

2.  A right leg disorder clearly and unmistakably pre-existed 
service and was not aggravated by military service; 
degenerative joint disease of the left hip was not incurred 
in or aggravated by military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1153, 5103A, 5103(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that his pre-service right 
leg and foot disorders were aggravated by military service. 

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Further, inasmuch as this case involves the matter of 
aggravation, the Board notes that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2005).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.  Nonetheless, a longitudinal 
review of the claims file reveals that the veteran was 
severely injured in an automobile accident in 1970, some 4 
years prior to entering into military service.  He sustained 
a serious head injury, was in a coma for two weeks, and 
required deep suturing of a right lateral knee wound.  After 
recovery, he began noting paresthesia of the dorsum of the 
right foot with pain and weakness.  

On his entrance Report of Medical History dated in March 
1974, when asked if he had even been a patient in any type of 
hospital, the veteran answered "no."  When asked if he had 
ever had any illness or injury other than those reported 
(none were reported), he again answered "no."  When asked 
if he had been treated by clinics, physicians, healers, or 
other practitioners within the past 5 years for other than 
minor illnesses, he answered "no."

Further, it is undisputed that the veteran's March 1974 
entrance examination did not mention a prior right foot or 
leg injury.  However, the examiner did relate that the 
veteran had residual scarring of the right leg but no further 
assessment was reported.  For that reason, he is entitled to 
the presumption of soundness.  

Even finding that the presumption of soundness attached at 
the time of induction, the medical-judgment evidence and the 
veteran's own statements provide clear and unmistakable 
evidence that he sustained pre-service right foot and right 
leg disorders, now diagnosed as denervation of the right foot 
dorsiflexors and peroneal neuropathy.

While the veteran initially denied ever being hospitalized at 
the time of his entrance into military service, the service 
medical records reflect that he began complaining of right 
foot pain nearly immediately.  In May 1974, he reported right 
foot pain in the arch area.  He was unable to flex or extend 
his toes.  The examiner questioned whether the veteran had an 
old fracture.  

In a Podiatry consultation, the veteran related that he had 
twisted his ankle two months previously in basic training.  
X-rays were negative except for moderate pes planus.  
Podiatry referred the veteran for a neurological 
consultation.  He related to the neurologist that he had 
experienced pain and numbness in the right dorsum of his foot 
since starting basic training.  He could not wiggle his toes 
but was reported to be a poor historian.  

Upon further inquiry from the neurologist, the veteran 
acknowledged that he had sustained an injury to the right 
lateral aspect of the superior 1/3 of his leg 5 years 
previously.  EMG/nerve conduction studies reflected the 
presence of peroneal neuropathy with the dorsiflexors of the 
foot affected.

Subsequent service medical records reflect only a single 
isolated complaint of pain and numbness in the right leg with 
a reported history of chronic denervation of the dorsiflexors 
of the right foot as a result of an old injury at the head of 
the fibula that existed prior to service (EPTS).  

Although the veteran had reported that he sprained his right 
ankle, thereby causing his symptoms, there was never any 
suggestion from the military physicians that the chronic 
denervation was the result of an injury sustained while on 
active duty.  Therefore, the in-service medical evidence 
unquestionably indicates that the veteran's right foot and 
leg disorder existed prior to military service.

Moreover, the Board notes that the Veterans Claims Court has 
held that post-service medical judgment alone may be used to 
rebut the presumption of soundness as long as the evidence is 
clear and unmistakable.  See Jordan v. Principi, 16 Vet. 
App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 
1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 
(2003) (medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
overwhelming post-service medical evidence indicates that the 
denervation of the veteran's right leg and foot existed prior 
to his military service.

In June 1985, the veteran filed a claim for entitlement to 
service connection for right leg, knee, and foot 
disabilities.  In an August 1985 VA examination, the examiner 
diagnosed chronic degeneration of dorsiflexors of right foot 
as residuals of an old injury of the fibular head.  In a July 
2002 VA neurological examination, the examiner noted that 
nerve conduction studies revealed a severe right peroneal 
neuropathy secondary to an old right knee injury in 1970 
(prior to service).  

The Board also places high probative value on the most recent 
January 2005 VA examination, undertaken to specifically 
address the issues of soundness and aggravation from a 
medical perspective.  Specifically, after examining the 
veteran and reviewing the claims file "in its entirety in 
minute detail," the VA examiner diagnosed "residual right 
peroneal neuropathy with slight weakness of dorsiflexors of 
the foot and decreased sensation, on the basis of a remote 
nerve entrapment/laceration injury sustained in an automobile 
accident which occurred prior to military service."  

Furthermore, the Veterans Claims Court has clearly 
established that the veteran's own admissions of a pre-
service history will constitute clear and unmistakable 
evidence.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  At 
this juncture, the veteran freely acknowledges that he 
sustained a pre-service injury and has experienced right leg 
and foot symptomatology since.  These statements are 
competent evidence that the disorder now diagnosed as 
denervation of the veteran's right foot and leg clearly and 
unmistakably pre-existed service.  Gahman v. West, 12 Vet. 
App. 406 (1999).  

The Board observes that the treating physicians and the VA 
examiners have made this finding based upon medical 
principles, which are consistent with 38 C.F.R. 
§ 3.304(b)(1).  Further, all the reviewing physicians have 
come to the same conclusion after a review of the clinical 
evidence and examination of the veteran.  In addition, 
multiple VA examiners made a specific finding that the 
denervation of the veteran's right foot and leg pre-existed 
service.

Finally, the Board finds that the opinions of the VA 
examiners were consistent with 38 C.F.R. § 3.303(c), which 
states that there are medical principles so universally 
recognized as to constitute fact (clear and unmistakable 
proof), and when in accordance with these principles 
existence of a disability prior to service is established, no 
additional or confirmatory evidence is necessary.  

Moreover, no competent professional has rebutted either the 
VA examiners' medical determination as to the underlying 
cause of the veteran's right leg neuropathy.  As such, after 
weighing the medical evidence, the Board finds that there is 
clear and unmistakable evidence that the veteran suffered 
from neuropathy of the right foot and leg prior to his 
entrance onto active duty and the presumption of soundness is 
overcome.  

Having found that the veteran's right foot and leg disorder 
pre-existed military service by clear and unmistakable 
evidence, the Board notes that a pre-existing injury or 
disease will be considered to have been aggravated by service 
when there is an increase in the disability during service, 
unless there is a specific finding that the increase is due 
to the natural progression of the disease.  As noted at the 
outset, however, intermittent flare-ups of a pre-existing 
disorder are insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing right foot and leg 
disorder when he served on military duty, and 2) if an 
increase is shown, was it due to the natural progression of 
the disease.  Based on the evidence below, the Board finds 
that the veteran's disorder did not undergo an increase 
during military service.

First, the veteran sought treatment for right foot pain in 
May 1974 and underwent podiatry and neurology work-ups.  
However, after the initial work-up in May 1974, service 
medical records reflect only one more complaint related to 
his right leg in April 1976.  Thereafter, military physical 
examinations dated in January 1977 and May 1979 showed normal 
clinical evaluations of the veteran's lower extremities.  He 
was discharged from active duty in December 1980, apparently 
without a separation examination undertaken.

Significantly, in order to support a claim based on 
aggravation, the veteran's pre-existing condition must be 
aggravated during active duty.  The issue is not whether his 
condition became worse or is currently worse than it was 
during military service.  To that end, the clear and 
unmistakable medical evidence indicates that the veteran's 
disorder was not, in fact, aggravated during military 
service.  

As such, the Board places high probative value on the absence 
of in-service complaints or treatment for right foot or right 
leg symptomatology.  Further, the evidence reflecting normal 
clinical evaluations of the veteran's lower extremities 
weighs against a finding of a permanent increase in the 
veteran's pre-service right foot and leg disorder while he 
was on active duty.

A finding that the veteran's right foot and leg disorder was 
not permanently aggravated during military service is also 
supported by the absence of post-service medical evidence for 
several years after service separation.  At the time he filed 
his claim for benefits in 1985, the section requesting a list 
of civilian physicians or hospitals where he had been treated 
since military discharge was left blank.  The Board finds the 
multi-year gap between service separation and initial claim 
without evidence of treatment for a right foot and leg 
disorder highly suggestive that there was no in-service 
increase in the veteran's pre-service right foot or leg 
disorder.  

The Board also places significant value on the recent VA 
examination, undertaken specifically to address the issue of 
aggravation.  After an examination of the veteran and a 
thorough review of the claims file, the examiner concluded:

As to opinion regarding aggravation of 
the condition/injury during service: no 
evidence in the service medical record, 
or post service treatment record, or on 
current examination, or any aggravation 
or progression of this condition by 
military service; in fact, the condition 
has improved.

A reasonable reading of the examiner's medical opinion is 
that the veteran's pre-existing right foot and leg disorder 
was not aggravated by military service.

The Board has also considered the veteran's own statements 
that his right foot and leg disorder worsened during military 
service.  His assertions are not deemed to be persuasive in 
light of the other objective evidence of record showing no 
permanent increase in severity during service and no 
indications of worsening symptoms.  In the absence of 
competent, credible evidence of in-service increase in 
disability, and no post-service treatment for several years 
after service separation, service connection on the basis of 
aggravation must be denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in December 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in December 2004 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
November 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why these particular claims 
were being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in July 2002 and 
January 2005.  The available medical evidence is sufficient 
for adequate determinations.  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

The claim for entitlement to service connection for 
denervation of the right foot dorsiflexors, peroneal 
neuropathy, is denied.

The claim for entitlement to service connection for residuals 
of a right leg injury is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


